tcmemo_2010_220 united_states tax_court michael w and linda m van brunt petitioners v commissioner of internal revenue respondent docket no filed date michael b nelson and david m fogel for petitioners kimberly a kazda for respondent memorandum opinion vasquez judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioners resided in california on date respondent mailed a notice_of_deficiency to petitioners for tax years and petitioners filed the petition on date days after the notice_of_deficiency was mailed on date respondent filed a motion to dismiss for lack of jurisdiction because the petition was not filed or postmarked within the day period after the notice_of_deficiency was mailed see sec_6213 sec_7502 petitioners argue that they timely mailed the petition on date but the court received it late because the u s postal service usps severely damaged the envelope in which the petition was mailed rendering it undeliverable on date nearly months after the envelope was mailed it was returned to petitioners’ attorney who then promptly mailed a new copy of the petition to the court a hearing on this matter was held on date in san francisco california at the hearing petitioners submitted two affidavits to support their arguments one was an affidavit from petitioners’ attorney michael nelson mr nelson and the other was an affidavit of mukesh patel mr patel the coowner of the united parcel service inc ups store in san ramon california from which mr nelson mailed the petition according to mr nelson’s affidavit which we find credible on the morning of date he took the envelope containing the petition to the ups store affixed a properly addressed certified mailing label to the envelope and paid dollar_figure in cash for proper postage he then left the envelope with a ups employee with the understanding that it would be postmarked the same day mr nelson recorded this transaction in the contemporaneously updated postage log that he maintains for all client mailings mr patel’s affidavit which we also find credible states that mr nelson delivered the envelope to the ups store on date and that the usps picked up the envelope the same day on date the usps returned the envelope to mr nelson in severely damaged condition the mailing label that had been attached to the envelope had been torn off during processing according to mr nelson’s affidavit he addressed the envelope to office of the clerk of the court united_states tax_court second street n w washington dc petitioners’ attorney was unable to find the certified mail receipt mr nelson tracks the following data in his postage log date of mailing client description of the item mailed method of postage and shipping cost according to the entry dated date mr nelson mailed the petition in this case via certified mail and paid dollar_figure for postage by the usps the right half of the envelope where the postmark typically appears had been completely torn off mr nelson’s return address label however which was affixed to the upper lefthand portion of the envelope was not damaged the portion of the envelope that was returned to mr nelson was stamped with the following notation returned for better address what remained of the envelope and its contents was encased in a clear plastic wrap with a red sticker that states we’re sorry that your article was damaged during processing the petition which is dated date was nearly torn in half in a letter dated date tracy liu ms liu a usps employee apologized for the damage caused during processing and explained that the envelope was returned to mr nelson for a better address on date mr nelson mailed a new copy of the petition along with the original damaged envelope and its contents to the court as stated above the petition was filed on date days after the notice_of_deficiency was mailed discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed although timely mailing is generally determined by the postmark date see sec_7502 sec_301_7502-1 proced admin regs extrinsic evidence is admissible to prove the date of mailing if a postmark date is illegible or destroyed see 68_tc_354 65_tc_548 maddox v commissioner tcmemo_2009_241 the burden is on the taxpayer to produce sufficient credible_evidence that the petition was timely mailed see mason v commissioner supra pincite maddox v commissioner supra perry segura associates inc v commissioner tcmemo_1975_80 see also sec_301 c iii a proced admin regs if the postmark on the envelope is made by the u s postal service but is not legible the person who is required to file the document or make the payment has the burden of proving the date that the postmark was made in determining whether the timely mailing is timely filing rule applies we look to the date the original envelope was mailed see 76_tc_389 estate of cranor v commissioner tcmemo_2001_27 sec_7502 does not require that the qualifying envelope ie the envelope which was timely mailed properly addressed and bore the proper postage be the envelope in which the petition is received nor does sec_7502 bar application of the ‘timely mailing is timely filing’ rule if a petition contained in a properly addressed envelope that otherwise meets the above requirements is returned to and remailed by the taxpayer the evidence establishes that mr nelson delivered the envelope containing the petition to the ups store on the morning of date for pickup by the usps later that day mr patel confirmed that mr nelson left the envelope at the ups store in the morning and the usps picked it up later in the day on date mr nelson’s postage log which we find credible also provides contemporaneously recorded details eg date of mailing method of postage cost establishing that mr nelson mailed the petition on date finally we note that the original petition was dated date exactly day before the deadline for timely filing in light of all the evidence in the record we find that petitioners have established that the envelope was postmarked on date thus timely filed consequently respondent’s motion will be denied to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction
